DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lyalin.
Regarding claims 1 & 5, Lyalin (i.e. FIGS. 1 & 2) discloses a power amplifier (800) comprising:
a splitter (divider 804) configured to split a first signal (RF_IN) into a second signal (810) and a third signal (830), the third signal (830) being delayed (by phase shift 832) from the second signal by 90° (inherently for Doherty amplifier) and per claim 5, Lyalin also teaches the third signal being delayed from the second signal by equal to 90° and less than 180°;

    PNG
    media_image1.png
    612
    940
    media_image1.png
    Greyscale


Fig. 17 of Lyalin reproduced for ease of reference.

a first amplifier (814) configured to amplify the second signal (810) and to output a fourth signal (amplified version of 810 at the output of 814) when a power level of the first signal is equal to or greater than a first level (set by the attenuator 812, it is inherent that for Doherty amplifier the carrier amplifier is biased in class AB or B such that it turns on at low power while the peak amplifier is biased class C and turns on at a much higher power than the carrier amplifier. Usually the carrier amplifier saturates a back-off power level such as 6 dB or more of the total saturated power of the Doherty amplifier and above that back-off power the peak amplifier turns on and shares the output power equally with the carrier amplifier, please see “The Basics of Doherty Amplifier” by George Slade of Orban Microwave Products published in August 2011 as an extraneous reference);
a second amplifier (834) configured to amplify the third signal (830) and to output a fifth signal (amplified version of 830 at the output of 834) when the power level of the first signal is equal to or greater than a second level (since the peak amplifier 834 is biased class C, it only turns on at a much higher power than the carrier amplifier 810), the second level being greater than the first level (inherent for Doherty amplifier); and
a hybrid coupler (220) comprising a first transmission line (221) and a second transmission line (223),

    PNG
    media_image2.png
    461
    915
    media_image2.png
    Greyscale


Fig. 5 of Lyalin annotated for ease of reference

wherein the first transmission line (221) is configured to receive the fourth signal (amplified version of carrier amplifier path signal 810 at the output of the carrier amplifier 814) at a first terminal (231) of the first transmission line (221),
wherein the second transmission line (denoted by the examiner as 223 on the annotated Fig. 5 of Lyalin) is configured to receive the fifth signal (amplified version of peak amplifier path signal 830 at the output of the peak amplifier 834) at a first terminal (232) of the second transmission line (223),
wherein the second transmission line is open (with near open termination impedance at an isolation port 222, §0044) at a second terminal (222) of the second transmission line (223), and wherein the first transmission line (221) is configured to output (a third port coupled to an output port 233 of the combiner 220, and a fourth port (e.g., isolation port 222) coupled to a near open termination impedance, §0044, line 7-15), from a second terminal (233) of the first transmission line (221), an amplified first signal (RF_OUT), the amplified first signal being a combination of the fourth signal (amplified version of the carrier amplifier path signal 810 at the output of the carrier amplifier 814) and the fifth signal (amplified version of the peak amplifier path signal 830 at the output of the peak amplifier 834).
Although Lyalin teaches a lumped element version of the Doherty combiner 220 in Figs. 7 and 8 and application of that Doherty combiner 320 in a MMIC Doherty amplifier because of the space limitation in the MMIC footprint for low frequency (where a 3dB coupler needs the quarter wavelength coupling between transmission lines 221 and 223 and at low frequency say <1 GHz the length of the quarter wave transmission line in GaAs or Glass or Si substrate used in the MMIC design is large compared to the size limitation of the MMIC footprint), conceptually Lyalin showed that Doherty combiner 220 can be used with reasonably high frequencies as a great Doherty impedance transformers (see the Smith chart of Fig. 6) for Doherty applications with excellent results where the isolation port 222 requires open termination (§0049, lines 6-8). 
Therefore, it would have been obvious to a person of ordinary skill in the art to use Doherty combiner 220 for Doherty amplifiers such as Fig. 17 of Lyalin (844 should be replaced with combiner 220) for discrete Doherty design and even for MMIC or RFIC Doherty design where the operating frequency is reasonably high to accommodate a quarter wavelength line (for transmission lines 221 and 223) in the limited space of MMIC or RFIC footprint because such combiner (220) offers near ideal performance as a Doherty combiner with an open termination at the isolation port (222), see the impedance transformation shown in Fig. 6. 
In regards to claims 2 and 7, since the transmission lines (221 and 223) are realized on a dielectric, it is inherent that there is a dielectric (whatever substrate the MMIC or RFIC or the discrete Doherty will be realized, in case of MMIC or RFIC Lyalin teaches insulating/semi-insulating substrates such as silicon, GaAs and IPD, e.g., glass or silicon, §0046 and for discrete design any suitable microwave materials such as duroid or resin materials from ROGERSTM) between the first (221) and the second (223) transmission lines and per claims 3, 4, 9 and 11, Lyalin’s Doherty amplifier including the hybrid coupler, the first amplifier, and the second amplifier are on a same substrate (silicon, GaAs and for discrete design any suitable microwave materials such as duroid or resin materials from ROGERSTM).
Claims 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyalin in view of Schenk et al. (US 2016/0254792).
Regarding claims 6, 8 and 10, Lyalin discloses the claimed invention, and Lyalin however, doesn’t teach explicitly that the third signal is delayed from the second signal by 120°; 
Schenk in a Doherty amplifier similar to Lyalin’s teaches a 120 degrees difference between the third signal and the second signal for optimum efficiency.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the phase shifter 832 in Lyalin in view of Schenk to vary between 90 degrees to 120 degrees to optimize the efficiency of the Doherty amplifier. Such a modification would have been considered an obvious since the class AB operation (carrier amplifier bias) cutoff angle varies between 90 to 120 degrees and a designer would find it obvious to try out a phase tuning on Lyalin’s Doherty amplifier following Schenk’s approach for efficiency optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843